                                          Case 4:19-cv-06648-HSG Document 27 Filed 08/03/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ZACKARY T. HARRIS,                                  Case No. 19-cv-06648-HSG
                                   8                    Plaintiff,                           ORDER DENYING THIRD REQUEST
                                                                                             FOR APPOINTMENT OF COUNSEL;
                                   9             v.                                          SUA SPONTE GRANTING FOURTH
                                                                                             EXTENSION OF TIME TO FILE
                                  10     BRENDEN BULLARD, et al.,                            SECOND AMENDED COMPLAINT
                                  11                    Defendants.                          Re: Dkt. No. 26
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at Pelican Bay State Prison, has filed the instant pro se action pursuant

                                  14   to 42 U.S.C. § 1983. Plaintiff has recently filed a letter and declaration with the Court alleging

                                  15   that he has been denied access to his legal materials and the law library, and requesting

                                  16   appointment of counsel. Dkt. No. 26. For the reasons set forth below, the Court sua sponte

                                  17   GRANTS plaintiff an extension of time to September 18, 2020, to file his second amended

                                  18   complaint, and DENIES the request for appointment of counsel.

                                  19                                            BACKGROUND

                                  20          On January 21, 2020, the Court dismissed the amended complaint with leave to amend

                                  21   because the complaint suffered from numerous deficiencies. Dkt. No. 16. In response to

                                  22   plaintiff’s complaints that he had been denied access to the law library and/or his legal materials,

                                  23   see Dkt. Nos. 17, 21, 24, the Court granted plaintiff multiple extensions of time to file his second

                                  24   amended complaint, see Dkt. Nos. 18, 23, 25. Plaintiff has also previously requested appointment

                                  25   of counsel. See Dkt. Nos. 15, 24. The Court has denied these requests for lack of exceptional

                                  26   circumstances. See Dkt. Nos. 16, 25.

                                  27                                              DISCUSSION

                                  28          In this recently filed letter and declaration, plaintiff alleges that he was denied access to his
                                          Case 4:19-cv-06648-HSG Document 27 Filed 08/03/20 Page 2 of 3




                                   1   legal materials (which he since appears to have received), and denied access to the law library and

                                   2   the courts. Dkt. No. 26. He also alleges that he has suffered mental and physical health issues;

                                   3   had his life threatened by other inmates; and is locked up 24 hours a day and escorted everywhere

                                   4   he goes. He requests appointment of counsel because of the restrictions on his movement and

                                   5   because he is mentally and physically exhausted from what he has endured these past months.

                                   6   Dkt. No. 26.

                                   7           The Court sua sponte GRANTS plaintiff a fourth extension of time to September 18,

                                   8   2020, to file his second amended complaint.

                                   9           The Court DENIES plaintiff’s third request for appointment of counsel for lack of

                                  10   exceptional circumstances. As explained previously, the decision to request counsel to represent

                                  11   an indigent litigant under § 1915 is within “the sound discretion of the trial court and is granted

                                  12   only in exceptional circumstances.” Franklin v. Murphy, 745 F.2d 1221, 1236 (9th Cir. 1984). A
Northern District of California
 United States District Court




                                  13   finding of the “exceptional circumstances” of the plaintiff seeking assistance requires an

                                  14   evaluation of the likelihood of the plaintiff’s success on the merits and an evaluation of the

                                  15   plaintiff’s ability to articulate his claims pro se in light of the complexity of the legal issues

                                  16   involved. See Agyeman v. Corrections Corp. of America, 390 F.3d 1101, 1103 (9th Cir. 2004).

                                  17   Both of these factors must be viewed together before reaching a decision on a request for counsel

                                  18   under § 1915. See id. The fact that the pro se litigant would be better served with the assistance

                                  19   of counsel does not necessarily qualify the issues involved as complex. See Wilborn v.

                                  20   Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986) (that plaintiff may well have fared better with

                                  21   assistance of counsel not enough). The likelihood of plaintiff’s success on the merits is unclear at

                                  22   this stage; and plaintiff has ably prosecuted this case thus far, filing multiple motions despite

                                  23   limited or no access to the law library and his materials. Plaintiff’s motion requesting

                                  24   appointment of counsel is DENIED for lack of exceptional circumstances. Dkt. No. 26. This

                                  25   denial is without prejudice to the Court’s sua sponte appointment of counsel at a future date

                                  26   should the circumstances of this case warrant such appointment.

                                  27                                               CONCLUSION

                                  28           For the reasons set forth above, the Court sua sponte GRANTS plaintiff an extension of
                                                                                           2
                                          Case 4:19-cv-06648-HSG Document 27 Filed 08/03/20 Page 3 of 3




                                   1   time to September 18, 2020, to file his second amended complaint, and DENIES the request for

                                   2   appointment of counsel. Dkt. No. 26.

                                   3          This order terminates Dkt. No. 26.

                                   4          IT IS SO ORDERED.

                                   5   Dated: 8/3/2020

                                   6                                                ______________________________________
                                                                                    HAYWOOD S. GILLIAM, JR.
                                   7                                                United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     3
